DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

This office action is a response to an application filed on 02/04/2021, in which claims 1, 7, 19-22, 25-28, and 31-39 are pending and ready for examination.

Response to Amendment
Claims 1, 7, 19-21, 25-28, and 31-39 are amended.

Response to Argument
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.

With respect to claims 1, 7, and 28 rejected under 35 USC 103, the Applicant argues, see Pg. 9, 3rd, 4th Para, that the prior art does not teach the recited subject matter because the number of different values for intra-prediction modes of the specific adjacent macroblock is not determined and not used in Kam, and in the recited claim 1, the number of different values determines a prediction block generating method.
Examiner cannot concur. First of all, the determination of the number of different values is not recited in the claim. More importantly, Kam does teach the recited feature In Fig. 1, Para. [0019, 30] of Kam, at least two steps are used in determine an intra-prediction mode for a block. First, an amount/number of prediction generating modes is determined. Second, a full search using the number of different intra prediction modes is performed to determine the best intra mode. Thus, in order to perform a 

With respect to claims 19, 25, and 31, the Applicant argues, see Pg. 10, that the prior art does not teach comparing prediction modes to determine whether two or more adjacent blocks have same prediction mode or not.
Examiner cannot concur.  In Fig. 1, Para. [0019, 30] of Kam, a full search using the number of different intra prediction modes is performed to determine the best intra mode. Thus, in order to perform a full search to find the best mode, determination/comparison is perform to decide whether each value/cost of the different modes is smaller, larger, or the same with the rest of the different modes. Furthermore, in Fig. 1-2, 4, Para. [0022] of Kim, it is taught that based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes. In order to find the smallest mode, determination/comparison is perform to decide whether each one of the different modes is smaller, larger, or the same with the rest of the different modes.

With respect to claims 20, 26, and 32, the Applicant additionally argues, see Pg. 10, that the number of adjacent blocks used is limited to 2. The claim simply indicates that the different bocks include a first block and a second block, and it does not exclude the other blocks. Furthermore, provided the knowledge of utilizing multiple adjacent blocks (more than two), it is held that it would be obvious to omit other blocks from the plurality of blocks since it has been held that omission of an element where the remaining elements perform the same functions as before involves only routine skill in the art (In re Karlson).


Examiner cannot concur. In at least Fig. 1, 2A, Para. [0019, 26, 30] of Kam, from among the different intra-prediction modes, one of a first intra-prediction method/mode and a second intra-prediction method/mode is determined to be the best mode. Similarly, in Fig. 1-2, 4, Para. [0013, 22] of Kim, one of a first intra-prediction method/mode and a second intra-prediction method/mode is determined to be the smallest mode.

With respect to claims 34, 36, and 38, the Applicant argues, see Pg. , that the prior art does not teach “the intra-prediction block generating method represents an intra-prediction direction” by stating that in Kam, directions of intra-predictions of the specific adjacent blocks are not used for determining the coding mode.
Examiner cannot concur. First, Kam teaches, in Para. [0019, 30], different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively, which addresses the recited subject. Furthermore, the claims in question only recite the representing of an intra-prediction direction by each of the different intra-prediction block generating modes, and there is no claiming of using directions of intra-predictions of the adjacent blocks for coding the current block. More important, the determining of the best intra-prediction mode taught in Kam would actually involve determining the cost of the different intra-prediction modes associated with respective directions. Similarly, in Fig. 1, 2, Para. [0006], Kim provides similarly teaching that different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively, and the determining of the best intra-prediction mode taught in Kim would actually involve determining the value/cost of the different intra-prediction modes associated with respective directions.

With respect to claims 35, 37, and 39 rejected under 35 USC 103, the Applicant argues, see Pg. 11, that the prior art does not specifically teach “the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the 
Examiner cannot concur. First of all, there is simply no mentioning of any calculating associated with different intra-prediction methods, which has no bearing in the claims of questions. In at least Fig. 1, Para. [0019, 30] of Kam, an amount/number of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Thus, in order to perform a full search to find the best mode, the number of different values needs to be used to go through each of the intra-prediction modes. Furthermore, in  Para. [0022], Kim teaches that based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes. In order to find the smallest mode from the different modes used, the number of different values associated with the different modes would also needs to be used to go through each of the intra-prediction modes.

Applicant’s arguments with respect to claims rejected under 35 USC 102 and 103 in Remarks filed on 02/04/2021 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Sung (WO 2009136743, published 11/12/2009, US Pub. 20110090969 A1 cited) in view of Kam (US Pub. 20100329341 A1), and further in view of Kim (US Pub. 20120224777 A1), and Sung (WO 2009136743, published 11/12/2009, US Pub. 20110090969 A1 cited) in view of Liu (US 2010/0195715 A1) and Kam (US Pub. 20100329341 A1), and further in view of Kim (US Pub. 20120224777 A1).
     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 19-22, 25-28, and 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sung (WO 2009136743, published 11/12/2009, US Pub. 20110090969 A1 cited) in view of Kam (US Pub. 20100329341 A1), and further in view of Kim (US Pub. 20120224777 A1).

Regarding claim 1, Sung discloses a method to encode a current block (Sung; Fig. 1, Para. [0097, 104]. A system/method of coding (encoding/decoding) blocks using intra prediction.), comprising: 
generating a prediction block for the current block using intra prediction (Sung; Fig. 1, Para. [0097, 104]. Predictors/prediction blocks are generated for current blocks using intra prediction.); 
generating a residual block based on a difference between the current block and the prediction block (Sung; Fig. 1, Para. [0097, 104]. A residual of difference between a current block and a predictor (prediction block) is generated.); and 
performing an entropy encoding for the residual block (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for coding information/direction information of selected prediction blocks for intra skip mode, wherein the coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
But it does not specifically discloses wherein the number of different values for a plurality of the intra-prediction block qeneratinq methods is used to determine a prediction block generating method for the current block in decoding for the current block, and the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively.
However, Kam teaches wherein the number of different values for a plurality of the intra-prediction block generatinq methods is used to determine a prediction block generating method for the current block in decoding for the current block (Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode.), and 
the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively (Kam; Fig. 1, Para. [0019, 30]. Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the number of different values for a plurality of the intra-prediction block qeneratinq methods is used to determine a prediction block generating method for the current block in decoding for the current block (Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.), and 
the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently (Kim; Abstract.).

Regarding claim 7, Sung discloses a non-transitory computer-readable medium storing a bitstream, the bitstream comprising (Sung; Para. [0112]. A non-transitory computer readable medium is used to store methods.): 
encoded residual block information for a current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for residual block information of a current block.), 
wherein a reconstructed block is generated based on a prediction block for the current block (Sung; Para. [0011, 96]. Blocks are reconstructed using prediction blocks.) and the encoded residual block information (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for residual block information of a current block, wherein residual block information is generated in accordance with a plurality of different intra prediction methods/modes.), the prediction block for the current block is generated using intra-prediction (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block for a current block is determined in intra-prediction.).
But it does not specifically disclose the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for predictions for a plurality of adjacent blocks of the current block, respectively.
However, Kam teaches the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes, wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 19, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
However, Kam further teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 20, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 21, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

Regarding claim 22, Sung discloses a non-transitory computer-readable medium storing a bitstream generated by the method of claim 1 (Sung; Para. [0112]. A non-transitory computer readable medium is used to store methods corresponding to claim 1, see remarks in claim 1.).

Regarding claim 25, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
However, Kam further teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest (Kim; Abstract.).

Regarding claim 26, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 27, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

a method to generate a reconstructed block for a current block (Sung; Fig. 1, Para. [0097, 104]. A system/method of generating reconstructed blocks (encoding/decoding) using intra prediction.), comprising: 
generating a prediction block for the current block using intra-prediction (Sung; Fig. 1, Para. [0097, 104]. Predictors/prediction blocks are generated for current blocks using intra prediction.); and
generating the reconstructed block based on the prediction block and a residual block (Sung; Fig. 1, Para. [0011, 96, 97, 104]. A block is reconstructed using a prediction block and a residual block, wherein a residual of difference between a current block and a predictor (prediction block) is generated. Entropy encoding/decoding is performed for coding information/direction information of selected prediction blocks for intra skip mode, wherein the coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
But it does not specifically disclose wherein the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively.
However, Kam teaches wherein the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kam; Para. [0019, 30]. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes, wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 31, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
However, Kam further teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 32, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 33, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

Regarding claim 34, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Regarding claim 36, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

Regarding claim 37, modified Sung teaches the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Regarding claim 38, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

Regarding claim 39, modified Sung teaches the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Claims 1, 7, 19-22, 25-28, and 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sung (WO 2009136743, published 11/12/2009, US Pub. 20110090969 A1 cited) in view of Liu (US 2010/0195715 A1) and Kam (US Pub. 20100329341 A1), and further in view of Kim (US Pub. 20120224777 A1)..

Regarding claim 1, Sung discloses a method to encode a current block (Sung; Fig. 1, Para. [0097, 104]. A system/method of coding (encoding/decoding) blocks using intra prediction.), comprising: 
generating a prediction block for the current block using intra prediction (Sung; Fig. 1, Para. [0097, 104]. Predictors/prediction blocks are generated for current blocks using intra prediction.); 
generating a residual block based on a difference between the current block and the prediction block (Sung; Fig. 1, Para. [0097, 104]. A residual of difference between a current block and a predictor (prediction block) is generated.); and 
performing an entropy encoding for the residual block, wherein the prediction block is generated using a plurality of prediction block generating methods (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for coding information/direction information of selected prediction blocks for intra skip mode, wherein the coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
While Sung already disclose the claimed features as outlined above (Ha; See remarks above.),
Liu further teaches generating a prediction block for the current block using intra prediction (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Prediction blocks/sub-blocks are generated for current blocks using intra prediction.); 
generating a residual block based on a difference between the current block and the prediction block (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. A residual of difference between a current block and a predictor (prediction block/sub-block) is generated.The coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Liu’s teaching wherein code-rate distortion ratios corresponding to prediction modes/methods are used to determine an optimal mode, for the motivation to perform inter (Liu; Abstract.).
But it does not specifically discloses wherein the number of different values for a plurality of the intra-prediction block qeneratinq methods is used to determine a prediction block generating method for the current block in decoding for the current block, and the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively.
However, Kam teaches wherein the number of different values for a plurality of the intra-prediction block generatinq methods is used to determine a prediction block generating method for the current block in decoding for the current block (Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode.), and 
the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively (Kam; Fig. 1, Para. [0019, 30]. Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the number of different values for a plurality of the intra-prediction block qeneratinq methods is used to determine a prediction block generating method for the current block in decoding for the current block (Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.), and 
the plurality of the intra-prediction block generating methods are used for intra-predictions for a plurality of adiacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 7, Sung discloses a non-transitory computer-readable medium storing a bitstream, the bitstream comprising (Sung; Para. [0112]. A non-transitory computer readable medium is used to store methods.): 
encoded residual block information for a current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for residual block information of a current block.), 
wherein a reconstructed block is generated based on a prediction block for the current block (Sung; Para. [0011, 96]. Blocks are reconstructed using prediction blocks.) and the encoded residual block information (Sung; Fig. 1, Para. [0036, 38, 107-110]. Entropy encoding/decoding is performed for residual block information of a current block, wherein residual block information is generated in accordance with a plurality of different intra prediction methods/modes.), the prediction block for the current block is generated using prediction (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block for a current block is determined in prediction.).
While Sung already disclose the claimed features as outlined above (Ha; See remarks above.),
Liu further teaches the bitstream comprising: encoded residual block information for a current block (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Residual blocks/sub-blocks are coded for current blocks using intra prediction.), 
wherein a reconstructed block is generated based on a prediction block (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-48]. Decoded/reconstructed blocks are generated using prediction blocks.) and 
the encoded residual block information the prediction block is generated using a plurality of  prediction block generating methods (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Residual blocks are coded using a plurality of prediction modes/methods.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Liu’s teaching wherein code-rate distortion ratios corresponding to prediction modes/methods are used to determine an optimal mode, for the motivation to perform inter and intra prediction more adaptive to the local texture features of blocks for improved efficiency (Liu; Abstract.).
But modified Sung does not specifically teach the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and Prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes, wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
(Kim; Abstract.).

Regarding claim 19, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods. Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
However, Kam further teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
(Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 20, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 21, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

Regarding claim 22, Sung discloses a non-transitory computer-readable medium storing a bitstream generated by the method of claim 1 (Sung; Para. [0112]. A non-transitory computer readable medium is used to store methods corresponding to claim 1, see remarks in claim 1.).

Regarding claim 25, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 26, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 27, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

Regarding claim 28, Sung discloses a method to generate a reconstructed block for a current block (Sung; Fig. 1, Para. [0097, 104]. A system/method of generating reconstructed blocks (encoding/decoding) using intra prediction.), comprising: 
generating a prediction block for the current block using prediction (Sung; Fig. 1, Para. [0097, 104]. Predictors/prediction blocks are generated for current blocks using intra prediction.); 
generating the reconstructed block based on the prediction block and a residual block (Sung; Fig. 1, Para. [0011, 96, 97, 104]. A block is reconstructed using a prediction block and a residual block, wherein a residual of difference between a current block and a predictor (prediction block) is generated. Entropy encoding/decoding is performed for coding information/direction information of selected prediction blocks for intra skip mode, wherein the coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
While Sung already disclose the claimed features as outlined above (Ha; See remarks above.),
Liu further teaches generating a prediction block for the current block using prediction (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Prediction blocks/sub-blocks are generated for current blocks using intra prediction.); 
generating the reconstructed block based on the prediction block and a residual block (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. ]. A block is decoded/reconstructed using a prediction block and a residual block, wherein a residual of difference between a current block and a predictor (prediction sub-block) is generated.); and wherein 
the prediction block is generated using a plurality of prediction block generating methods (Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. The coding information/direction information indicates a predictor/prediction block generating approach representing a particular neighbor reference block from among different neighbor reference blocks located at respective different directions from a current block, and the predictor/prediction itself in the same frame as a target/current block is an indication of different prediction direction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Liu’s teaching wherein code-rate distortion ratios corresponding to prediction modes/methods are used to determine an optimal mode, for the motivation to perform inter and intra prediction more adaptive to the local texture features of blocks for improved efficiency (Liu; Abstract.).
wherein the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively.
However, Kam teaches wherein the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kam; Para. [0019, 30]. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on the number of different values for a plurality of intra-prediction block generating methods which are used for intra-predictions for a plurality of adjacent blocks of the current block, respectively (Kim; Fig. 1-2, 4, Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes, wherein prediction generating modes are used for predictions for adjacent blocks of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 31, Sung discloses the prediction block is generated based on whether the values for the plurality of the prediction block generating methods which are used for the predictions for the plurality of adjacent blocks are the same or not (Sung; Fig. 2-3, Para. [0091, 96-97]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods. Liu; Fig. 1, 2, Para. [0023-25, 38, 44-45]. Prediction blocks are generated using some/a group of a plurality of prediction modes/prediction block generating methods, wherein the some/the group of the modes/methods depends on the number of the plurality of modes/methods.).
But modified Sung does not specifically teach the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block.
However, Kam further teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kam’s teaching wherein an amount/count of prediction generating modes is used to determine the prediction mode of a current block, for the motivation to selectively skip computations for coding modes so as to speed up the coding process (Kam; Abstract.).
Furthermore, Kim also teaches the prediction block is generated based on whether the values for the plurality of the intra-prediction block generating methods which are used for the intra-predictions for the plurality of adjacent blocks are the same or not in decoding for the current block (Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent at the time of the invention to modify the coding system/method of Sung to adapt an alternative prediction mode determination approach, by incorporating Kim’s teaching wherein an intra-prediction mode of a smallest mode number is identified from the number of the different modes, for the motivation to efficiently compress information on intra-prediction mode of current block using variable length codes, thereby improving intra video encoding performance (Kim; Abstract.).

Regarding claim 32, modified Sung further teaches the plurality of adjacent blocks are a first adjacent block and a second adjacent block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. A plurality of adjacent blocks include at least a first block and a second block. Kim; Fig. 1-2, 4, Para. [0013, 22]. A plurality of adjacent blocks include at least a first block and a second block.), and
the prediction block is generated based on whether a first value for a first intra-prediction block generation method of the first adjacent block and a second value for a second intra- prediction block generation method of the second adjacent block are the same or not in decoding for the current block (Kam; Fig. 1, 2A, Para. [0019, 26, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode, and the values/costs associated a first mode and a second mode are determined to see if one is smaller than the other for finding the best mode. Kim; Fig. 1-2, 4, Para. [0013, 22]. The values associated a first mode and a second mode are determined to see if one is smaller than the other for finding the most probable mode for determining a prediction block.).

Regarding claim 33, modified Sung teaches it is determined that which one of the first intra-prediction block generating method and the second intra-prediction block generating method is used for generating the prediction block (Sung; Para. [0099]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kam; Fig. 1, 2A, Para. [0019, 26, 30]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined. Kim; Fig. 1-2, 4, Para. [0013, 22]. One of a first intra-prediction method/mode and a second intra-prediction method/mode is determined.).

Regarding claim 34, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

Regarding claim 35, modified Sung teaches the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Regarding claim 36, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

Regarding claim 37, modified Sung teaches the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Regarding claim 38, modified Sung teaches each of the plurality of intra-prediction block generating methods represents an intra-prediction direction of an adjacent block of the current block (Sung; Fig. 3, Para. [0044]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kam; Para. [0019, 30]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively. Kim; Fig. 1, 2, Para. [0006]. Different intra-prediction modes represent respective intra-prediction directions of adjacent block respectively.).

Regarding claim 39, modified Sung teaches the prediction block is generated based on how many different intra-prediction block generating methods are used for the intra-predictions for the plurality of the adjacent blocks of the current block in decoding for the current block (Sung; Fig. 1, Para. [0036, 38, 107-110]. A prediction block is determined based on the number of different intra-prediction modes, wherein the number of intra prediction modes used/counted include the number of different intra-prediction modes. Kam; Fig. 1, Para. [0019, 30]. An amount of prediction generating modes is used to determine a prediction generating mode for a current block during coding, wherein a full search using the number of different intra prediction modes to determine the best intra mode. Kim; Para. [0022]. Based on the number of different intra prediction modes with different mode number, a smallest mode is identified from the number of the different modes.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasai (US Pub. 20210084306 A1) teaches a system/method for restoring selected prediction mode for coding video.
Ko (US Pub. 20200275124 A1) teaches onfiguring an MPM list based on intra-prediction modes 
of neighbor blocks of a current block and a number of frequencies of the intra-prediction modes of the neighbor blocks.
Ko (US Pub. 20200021805 A1) teaches encoding and decoding an image performing intra 
prediction using a plurality of Most Probable Mode (MPM) lists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
 

/ALBERT KIR/Primary Examiner, Art Unit 2485